DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 4/24/2018, which has been entered and made of record. Claims 22, 29, 33, 37 have been amended. Claims 31, 36 are cancelled. Claims 22-30, 32-35, 37-41 are pending in the application.
Interpretation of claims 22-30, 32-35, 37-41 as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are maintained as set forth in office action sent on 6/25/2021.
Applicant submits,
“Paragraph [0236] of the published application states "The invention is described herein is implemented using a computer. Referring to FIG. lb the computer has an input means 201 for inputting information, a processor means 202 and an output means 203. The processor means for processing the information may communicate with a memory means 204 for storage or retrieval of information. Inputs or stimuli may originate from real-world stimuli comprising for example an input from one or more of a camera, electromagnetic transducer, audio transducer, keyboard or other known systems. Other stimuli include graphical user interfaces, hardware consoles, streamed data, and data from cloud computers, computer indexes, the world-wide web or a variety of sensors. The output means sends signals to a display unit or another machine e.g. robot. The memory means may be a computer readable medium suitable for storing code, the code executable on a processor. Alternatively the model or part thereof may be a circuit. Embodiments of the invention include models with7 
Appl. No. 16/931,775 

Further paragraph [0226] of the published application states "Each computational unit or module may function as a self-contained black-box, capable of implementing a range of models at any scale (e.g. from a single neuron to a network). The modules are then linkable to create a network or structure which forms the model.”.” [Remarks: page 7, last para – page 8 to 1st-2nd para].

Examiner agrees with the applicant that the above cited paragraphs in the specification provide sufficient structure and functionality for “modules”. Therefore, the structure of generic placeholder “module” would be interpreted in light of the specification, as invoked by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 22-30, 32-35, 37-41 (renumbered as 1-18) are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 22, prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation,
to provide an external output defining a response of the virtual character or digital entity to an external stimulus and wherein at least one of the modules includes multiple graphical elements, each graphical element having a separate graphical output.
Independent claims 33, 37 recites allowable features similar to claim 22, and are thus

For reasons of allowance of claims 22, 33, 37 please refer to the Office Action of 6/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NURUN N FLORA/Primary Examiner, Art Unit 2619